UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 17, 2017 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 001-31830 95-4274680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 North Broadway, LosAngeles, California 90012 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (213)625-4700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 Departure of Directors orCertain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On August 17, 2017, the board of directors of Cathay General Bancorp increased the number of directors from twelve to thirteen and elected Pin Tai as a director. He will serve as a Class I director of Cathay General Bancorp effective August 22, 2017. The Class I directors will hold office until the 2018 annual meeting of stockholders and their successors are elected and qualified. Mr. Tai has been the Chief Executive Officer and President of Cathay General Bancorp and Chief Executive Officer of Cathay Bank since October 1, 2016, and President and a Director of Cathay Bank since April 1, 2015. Mr. Tai joined Cathay Bank in 1999 as a general manager. Additional biographical and other information about Mr. Tai can be found in Cathay General Bancorp’s proxy statement for its 2017 annual meeting of stockholders and is incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 22, 2017 CATHAY GENERAL BANCORP By:/s/ Heng W. Chen Heng W. Chen Executive Vice President and Chief Financial Officer
